Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 and 12 are allowable. The restriction requirement among species , as set forth in the Office action mailed on January 24, 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 1/24/22 is withdrawn.  Claims 4, 9-11, 17-18 and 20, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-2 and 4-21 are allowed.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest the apparatus and method claims as recited in independent claims 1 and 12 of the instant invention comprising inter alia an endoscope, comprising: a shaft comprising: a distal end; and a proximal end comprising a rigid attachment segment configured to be removably coupled to an adapter or instrument, a first surface of the rigid attachment segment comprising a first groove and a first section adjacent the first groove, wherein: the first groove is configured to be engaged by a protrusion of the adapter or the instrument, the first section protrudes relative to the first groove, and the first section comprises a first recessed indentation configured to secure a spring-loaded ball of the adapter or the instrument; and a housing coupled to the shaft.
The prior art of record fails to disclose an endoscope comprising a shaft having a rigid attachment segment with a first groove and first section protruding relative to the first groove such that the first section comprises a first recessed indentation configured to secure a spring-loaded ball of an adapter/instrument when attached thereto.  As persuasively argued by the Applicant, Noyes (US 2018/0303314) discloses the an endoscope comprising a rigid attachment segment for engaging an additional instrument, however the endoscope rigid attachment segment does not comprises a first recessed indentation within a first section configured to secure a spring-loaded ball of an adapter/instrument when attached thereto.  Likewise, Stefanchik et al. (US 7976458) broadly recites the use a spring-loaded mechanism for adjoining segments of the rigid attachment segment, but fails to specifically disclose the first groove and first section of the shaft as having indentations to secure spring-loaded ball of the adapter/instrument therein as recited in the instant invention.   Krebs et al. (US 5156141) disclose a spring loaded ball connector for use in coupling an endoscope with a video camera.  However, the connector is fundamentally different then the claimed adapter which is located on the shaft of an endoscope for attaching an instrument thereto.  Although many of the claim limitations may be known in the art singly, none of the prior art of record explicitly teach or fairly suggest the combination of elements recited in claims 1 and 12.   Any combination of the prior art of record, made to meet the current limitations of the endoscope and adapter attached thereto, would only be done so with impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/           Primary Examiner, Art Unit 3799                                                                                                                                                                                             
6/13/2022